UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement PARADIGM HOLDINGS, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): o No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PARADIGM HOLDINGS, INC. 9715 Key West Avenue, 3rd Floor Rockville, Maryland20850 NOTICE OF WRITTEN CONSENT AND DISSENTER’S RIGHTS AND INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Dear Stockholder: This notice of written consent and dissenter’s rights and information statement is being furnished to the holders of shares of common stock, par value $0.01 per share (“Company Common Stock”), and Series A-1 Senior Preferred Stock, par value $0.01 per share(“Series A-1 Preferred Stock”), of Paradigm Holdings, Inc., a Nevada corporation, which we refer to as “Paradigm” or the “Company”, in connection with the Agreement and Plan of Merger, dated as of July 25, 2011 (the “Merger Agreement”), among Paradigm, CACI, Inc. – Federal, a Delaware corporation (“Parent”), and CACI Newco Corporation, a Nevada corporation and wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to which Merger Sub will merge with and into Paradigm, with Paradigm continuing as the surviving corporation and a wholly owned subsidiary of Parent (the “Merger”). A copy of the Merger Agreement is attached as Annex A to this information statement. Paradigm’s board of directors (the “Board of Directors”) unanimously (i) approved, adopted and declared advisable the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, in accordance with the Nevada Revised Statutes (the “NRS”); (ii) recommended that the stockholders of the Company approve the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger; and (iii) authorized the execution, delivery and performance of the Merger Agreement and the transactions contemplated by the Merger Agreement. Pursuant to the NRS, Paradigm’s Amended and Restated Articles of Incorporation and the Merger Agreement, the adoption of the Merger Agreement by Paradigm’s stockholders required the affirmative vote or written consent of a majority of the voting power of the stockholders of the Company.Each share of Company Common Stock entitles the holder to one vote.Each share of Series A-1 Preferred Stock entitles the holder to the number of votes equal to the quotient of (i) the total number of shares of Company Common Stock issuable upon exercise of all of the Company’s Class A Warrants then outstanding, divided by (ii) the total number of shares of Series A-1 Preferred Stock then outstanding.On July 25, 2011, 33,815,518 shares of Company Common Stock, 5,989.484 shares of Series A-1 Senior Preferred Stock and Class A Warrants exercisable for 79,602,604 shares of Company Common Stock were issued and outstanding. On July 25, 2011, simultaneously with execution of the Merger Agreement, the holders of securities representing 104,829,858 votes, or approximately 92.43% of the votes entitled to be cast with respect to the adoption and approval of the Merger Agreement (the “Majority Holders”), delivered a written consent approving the Merger Agreement within the meaning of Section 92A.120(5) of the NRS and the transactions contemplated by the Merger Agreement, including, without limitation, the Merger. As a result, no further action by any other stockholder of Paradigm is required to adopt the Merger Agreement and Paradigm has not solicited, and will not be soliciting, your adoption or approval of the Merger Agreement and does not intend to call a stockholders’ meeting for purposes of voting on the adoption or approval of the Merger Agreement or the Merger. This notice and this information statement constitutes notice to you from Paradigm of the action by written consent taken by the Majority Holders contemplated by NRS 78.320(2). Under Chapter 92A of the NRS, if the Merger is completed, subject to compliance with the requirements of Chapter 92A, holders of shares of Company Common Stock and Series A-1 Preferred Stock, other than the Majority Holders, will have the right to be paid the “fair value” of their shares of Company Common Stock and Series A-1 Preferred Stock (as determined by the applicable Nevada statutory methods and procedures of Chapter 92A) instead of receiving the consideration to be paid pursuant to the Merger Agreement. No later than 10 days after the effective date of the Merger, Paradigm is required to send a written dissenters’ notice pursuant to NRS 92A.430, to all stockholders entitled to assert dissenters’ rights.A copy of Sections 92A.300 through 92A.500, inclusive, of the NRS is attached to this information statement as Annex B. We urge you to read the entire information statement carefully. Please do not send in your stock certificates at this time. If the Merger is completed, you will receive instructions regarding the surrender of your stock certificates and payment for your shares of Company Common Stock and Series A-1 Preferred Stock. By Order of the Board of Directors of the Company. Sincerely, /s/ PETER B. LAMONTAGNE Peter B. LaMontagne President and Chief Executive Officer Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities regulatory agency has approved or disapproved the Merger, passed upon the merits or fairness of the Merger or passed upon the adequacy or accuracy of the disclosures in this notice or this information statement. Any representation to the contrary is a criminal offense. This information statement is dated August 12, 2011 and is first being mailed to stockholders on or about August 12, 2011. 2 TABLE OF CONTENTS SUMMARY 1 The Parties to the Merger 1 The Merger 1 Merger Consideration 1 Reasons for the Merger; Recommendation of our Board of Directors 3 Required Stockholder Approval 3 Financial Opinion of Stout Risius Ross, Inc. 4 Financing of the Merger 4 Interests of the Company’s Directors and Officers in the Merger 4 Restrictions on Solicitations 5 Regulatory Approvals Required for the Merger 5 Conditions to the Merger 5 Termination of the Merger Agreement; Effect of Termination; Termination Fee 5 Deregistration of the Company’s Common Stock 7 Payment of Merger Consideration and Surrender of Stock Certificates 7 Certain U.S. Federal Income Tax Consequences of the Merger 7 Other Agreements 7 Dissenter’s Rights 8 QUESTIONS AND ANSWERS ABOUT THE MERGER 9 FORWARD-LOOKING STATEMENTS 11 THE PARTIES TO THE MERGER 12 THE MERGER 13 Background of the Merger 13 Reasons for the Merger; Recommendation of our Board of Directors 20 Opinion of Stout Risius Ross, Inc. 22 Certain Prospective Financial Information of the Company 29 Certain Interim Financial Information of the Company 30 Financing of the Merger 30 Payment of Merger Consideration and Surrender of Stock Certificates 30 Interests of the Company’s Directors and Officers in the Merger 31 Accounting Treatment 35 Certain U.S. Federal Income Tax Consequences of the Merger to Our Stockholders 36 i Table of Contents Regulatory and Other Governmental Approvals 37 Deregistration of Company Common Stock 37 THE MERGER AGREEMENT 38 Explanatory Note Regarding the Merger Agreement 38 The Merger 38 Directors and Officers 38 When the Merger Becomes Effective 38 Merger Consideration 39 Payment of the Merger Consideration 40 Representations and Warranties 42 Conduct of Business Pending the Merger 44 Restrictions on Solicitations 47 Required Stockholder Approval 48 Agreement to Cooperate 48 Expenses and Fees 48 Employee Matters 49 Directors and Officers Indemnification and Insurance 49 Resignation of Directors 49 Conditions to the Merger 50 Termination of the Merger Agreement; Effect of Termination; Termination Fee 51 Amendments and Waivers 53 Governing Law and Jurisdiction 53 OTHER AGREEMENTS 54 Termination Agreement 54 Support Agreements 54 Employee Agreements; Non-Compete, Non-Solicitation, and Non-Disturbance Agreements; Offer Letters 55 DISSENTER’S RIGHTS 57 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 60 WHERE TO FIND MORE INFORMATION 63 ANNEX A A-1 ANNEX B B-1 ANNEX C C-1 ANNEX D D-1 ANNEX E E-1 ii Table of Contents SUMMARY The following summary highlights selected information from this information statement and may not contain all of the information that is important to you. Accordingly, we encourage you to read carefully this entire information statement, its annexes and the documents referred to in this information statement. Each item in this summary includes a page reference directing you to a more complete description of that item in this information statement. You may obtain additional information about the Company by following the instructions under “Where to Find More Information” beginning on page 63. The Parties to the Merger (page 12 of this information statement) Paradigm Holdings, Inc., a Nevada corporation (“Paradigm” or the “Company”), provides information technology (“IT”) and business solutions primarily for U.S. federal government enterprises. Paradigm specializes in comprehensive cybersecurity solutions involving network monitoring and forensics as well as continuity of operations and disaster recovery planning. The Company also provides systems engineering and IT infrastructure support solutions. CACI, Inc. – Federal (“Parent”) is a wholly owned subsidiary of CACI International Inc, which serves clients in the U.S. federal government and commercial markets, primarily throughout North America and internationally on behalf of U.S. customers, as well as in the United Kingdom. CACI Newco Corporation, which this information statement refers to as “Merger Sub”, is a newly formed Nevada corporation. Merger Sub is a wholly owned subsidiary of Parent and has not conducted any business operations except for activities incidental to its formation and as contemplated by the Merger Agreement. The Merger (page 13 of this information statement) On July 25, 2011, the Company entered into an Agreement and Plan of Merger with Parent and Merger Sub (the “Merger Agreement”). Upon the terms and subject to the conditions of the Merger Agreement, at the effective time of the Merger, Merger Sub will merge with and into the Company, with the Company continuing as the surviving corporation and a wholly owned subsidiary of Parent (the “Merger”). The Merger Agreement is attached as Annex A to this information statement, and we encourage you to read it carefully and in its entirety because it and not this information statement is the legal document that governs the Merger. Merger Consideration (page 39 of this information statement) The aggregate consideration to be paid by Parent and Merger Sub in the Merger for all of the outstanding equity interests of Paradigm, including securities convertible into shares of Paradigm’s common stock, par value $0.01 per share (the “Company Common Stock”), and the Company’s Senior Secured Subordinated Notes (the “Senior Notes”) is $61,500,000, plus the aggregate amount of Closing Cash (as defined in the Merger Agreement), minus the sum of (i) the aggregate amount of outstanding Company Debt (as defined in the Merger Agreement) (excluding the Senior Notes) at the effective time of the Merger and (ii) the Company Transaction Expenses (as defined in the Merger Agreement) that are unpaid at the effective time of the Merger.The consideration to be paid for each type of security of the Company is summarized below.All payments described below will be reduced for any applicable tax withholding requirements. Company Common Stock At the effective time of the Merger, each share of Company Common Stock issued and outstanding immediately prior to the effective time of the Merger, other than (i) shares held in the treasury of the Company and shares owned by Parent, Merger Sub, or any subsidiary of Parent or the Company(which shares will be cancelled) and (ii) shares in respect of which dissenter’s rights have been properly exercised under Chapter 92A of the Nevada Revised Statutes (the “NRS”), will be converted into the right to receive an amount in cash equal to the “Aggregate Common Merger Consideration” (which is defined below) divided by the number of shares of Company Common Stock issued and outstanding immediately prior to the effective time of the Merger (the “Common Merger Consideration”), without interest.As of the date of the Merger Agreement, the Common Merger Consideration was estimated to be equal to $0.2913 per share. 1 Table of Contents Series A-1 Preferred Stock At the effective time of the Merger, each share of Paradigm Series A-1 Senior Preferred Stock, par value $0.01 per share (the “Series A-1 Preferred Stock”), or fraction thereof, issued and outstanding immediately prior to the effective time of the Merger will be converted into the right to receive an amount per share of Series A-1 Preferred Stock (including a proportionate amount for any fractional share) equal to the Liquidation Price (as defined in the Certificate of Designations of the Series A-1 Senior Preferred Stock (the “Certificate of Designations”)) (the “Preferred Share Merger Consideration”). We refer to Common Merger Consideration and Preferred Share Merger Consideration, as applicable, as “Merger Consideration”. Stock Options Each option to purchase shares of Company Common Stock (the “Company Options”) which is outstanding and unexercised immediately prior to the effective time of the Merger will be cancelled as of the effective time of the Merger.The holder of each Company Option will be entitled only to the right to receive, without any interest thereon, an amount in cash payable at the time of cancellation of such Company Option equal to the product of (i) the excess, if any, of the Common Merger Consideration over the per share exercise price of such Company Option, and (ii) the number of shares of Company Common Stock covered by such Company Option (including both vested and unvested shares) as of immediately prior to the effective time of the Merger. Company SARs Each stock appreciation right warrant (the “Company SARs”) which is outstanding immediately prior to the effective time of the Merger will be cancelled as of the effective time of the Merger.The holder of each Company SAR will be entitled only to the right to receive, without any interest thereon, an amount in cash payable at the time of cancellation of such Company SAR equal to the product of (i) the excess, if any, of the Common Merger Consideration over the per share exercise price of such Company SAR and (ii) the number of shares of Company Common Stock with respect to which such Company SAR is exercisable as of the effective time of the Merger. Class A and Class B Warrants At the effective time of the Merger, pursuant to the Termination Agreement (as defined below), each outstanding Class A Warrant will be cancelled in exchange for the payment to each holder of a Class A Warrant of an amount in cash equal to (x) the greater of (I) the Common Merger Consideration and (II) $0.2913 (the greater of (I) and (II) is referred to as the “Adjusted Common Merger Consideration”) multiplied by (y) the number of shares of Company Common Stock that would have been issuable upon a cashless exercise of such Class A Warrant immediately prior to the effective time of the Merger based on the Adjusted Common Merger Consideration (the “Series A Preferred Warrant Merger Consideration”). At the effective time of the Merger, pursuant to the Termination Agreement, each outstanding Class B Warrant will be cancelled in exchange for the payment to each holder of a Class B Warrant of an amount in cash equal to (x) the Adjusted Common Merger Consideration multiplied by (y) the number of shares of Company Common Stock that would have been issuable upon a cashless exercise of such Class B Warrant immediately prior to the effective time of the Merger based on the Adjusted Common Merger Consideration (the “Series B Preferred Warrant Merger Consideration”).We refer to the Series A Preferred Warrant Merger Consideration and the Series B Preferred Warrant Merger Consideration together as the “Preferred Warrant Merger Consideration”. 2 Table of Contents Other Company Warrants The Merger Agreement provides that the Company will take the necessary actions to cause each outstanding warrant (excluding Company SARs, Class A Warrants and Class B Warrants) (the “Other Company Warrants”) which is issued and outstanding at the effective time of the Merger to be deemed exercised effective as of the effective time of the Merger, for cash, with such cash deemed paid via the Common Merger Consideration payable to such holders.Other Company Warrants that have an exercise price less than the Common Merger Consideration will be cancelled and terminated at the effective time of the Merger. Senior Notes Each of the Company’s Senior Notes that are outstanding as of the effective time of the Merger will be cancelled and the Company will pay to each holder of a Senior Note cash in an amount equal to the sum of (x) the aggregate principal amount of the Senior Notes held by such holder then outstanding, together with any accrued and unpaid interest thereon through the effective time of the Merger (calculated at an interest rate of 6% per annum) and (y) the Present Value of Interest (as defined in the Senior Notes) with respect to such aggregate principal amount of the Senior Notes then outstanding (collectively, the “Senior Note Merger Consideration”). Restricted Shares At the effective time of the Merger, all outstanding restricted stock awards (“Company Restricted Shares”) will automatically become fully vested and will be paid in the same fashion as other shares of Company Common Stock. Aggregate Common Merger Consideration The Merger Agreement defines “Aggregate Common Merger Consideration” as being equal to the amount determined by subtracting (i) the aggregate Preferred Share Merger Consideration, (ii) the aggregate Senior Note Merger Consideration, (iii) the aggregate amount to which the holders of Company Options, Company SARs, Other Company Warrants, the Class A Warrants, the Class B Warrantsand Company Restricted Shares (collectively, the “Company Stock-Based Securities”) are entitled, (iv) the aggregate amount of Company Transaction Expenses that are unpaid at the effective time of the Merger, and (v) the aggregate amount of outstanding Company Debt (excluding the Senior Notes) at the effective time of the Merger, from the sum of (A) $61.5 million and (B) the aggregate amount of Closing Cash. Reasons for the Merger; Recommendation of our Board of Directors (page 20 of this information statement) After careful consideration, the Board of Directors unanimously (a) approved, adopted and declared advisable the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, in accordance with the NRS; (b) recommended that the stockholders of the Company approve the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger; and (c) authorized the execution, delivery and performance of the Merger Agreement and the transactions contemplated by the Merger Agreement. For a discussion of the material factors considered by the Board of Directors in reaching its conclusion, please see the section titled “The Merger—Reasons for the Merger” beginning on page 20. Required Stockholder Approval (page 48 of this information statement) On July 25, 2011, simultaneously with execution of the Merger Agreement, the holders of securities representing 104,829,858 votes, or approximately 92.43% of the votes entitled to be cast with respect to the adoption and approval of the Merger Agreement (the “Majority Holders”), delivered a written consent (the “Merger Consent”) approving the Merger Agreement within the meaning of Section 92A.120(5) of the NRS and the transactions contemplated by the Merger Agreement, including, without limitation, the Merger. As a result, no further action by any other stockholder of Paradigm is required to adopt the Merger Agreement and Paradigm has not solicited, and will not be soliciting, your adoption or approval of the Merger Agreement and does not intend to call a stockholders’ meeting for purposes of voting on the adoption or approval of the Merger Agreement or the Merger. 3 Table of Contents Financial Opinion of Stout Risius Ross, Inc. (page 22 of this information statement) Stout Risius Ross, Inc. (“SRR”) delivered its opinion to the Special Committee and the Board of Directors that, as of July 20, 2011 and based upon and subject to the factors and assumptions set forth therein, the Common Merger Consideration to be received by the unaffiliated holders of outstanding shares of Company Common Stock was fair, from a financial point of view, to such holders.The full text of the written opinion of SRR, dated July 20, 2011, which sets forth the assumptions made, procedures followed, matters considered and limitations on the review undertaken in connection therewith, is attached as Annex C and is incorporated into this information statement by reference. Financing of the Merger (page 30 of this information statement) Parent is funding the Merger and the other transactions contemplated by the Merger Agreement from its cash on hand. Parent’s and Merger Sub’s obligations to consummate the Merger are not subject to a financing condition. Interests of the Company’s Directors and Officers in the Merger (page 31 of this information statement) You should be aware that certain of our directors and officers have interests in the Merger that may be different from, or in addition to, your interests as a stockholder and that this may present actual or potential conflicts of interest. These interests include the following: — the cancellation and cash-out of all outstanding stock options held by our officers and directors; — the cash-out of all outstanding warrants held by our officers and directors (including the Class A Warrants and Class B Warrants held by entities affiliated with Martin Hale); — the conversion of shares of Series A-1 Preferred Stock held by entities affiliated with Martin Hale into the right to receive the Preferred Share Merger Consideration; — the cancellation and surrender of the Senior Notes held by entities affiliated with Martin Hale in exchange for the right to receive the Senior Note Merger Consideration; — the acceleration of vesting and lapse of forfeiture restrictions for all outstanding restricted stock awards held by our officers and directors; — the cancellation and cash-out of each outstanding stock appreciation right warrant held by our officers and directors; — Peter LaMontagne, Robert Boakai, Diane Moberg and Anthony Verna have entered into employment and non-compete agreements with Parent; — the payment to Peter LaMontagne, Richard Sawchak, Robert Boakai and Diane Moberg of an aggregate amount of $1,760,016 as a “gross up” in connection with certain tax obligations of such officers; — the anticipated severance payment of $170,000 to the Company’s Chief Financial Officer; and — the survival of rights of indemnification for the Company’s directors and officers against certain claims and liabilities and the requirement that the surviving corporation, for six years after the effective time of the Merger, continue to provide officers’ and directors’ liability insurance with respect to claims arising from facts or events that occurred prior to the effective time of the Merger. 4 Table of Contents Our Board of Directors was aware of these interests and considered that these interests may be different from, or in addition to, the interests of our stockholders generally, among other matters, in making its determination regarding the Merger Agreement. For further information regarding the interests of the Company’s directors and officers, please see the section titled “The Merger—Interests of the Company’s Directors and Officers in the Merger” beginning on page 31. Restrictions on Solicitations (page 47 of this information statement) The Merger Agreement provides that the Company and its subsidiaries may not, and that the Company must use its best efforts to cause the representatives of the Company and of its subsidiaries not to: — solicit, initiate, induce, knowingly facilitate or encourage the making of any Acquisition Proposal (as defined on page 47 of this information statement) or Acquisition Inquiry (as defined on page 47 of this information statement) or take any actions that would reasonably be expected to lead to any Acquisition Proposal or Acquisition Inquiry; — enter into discussions or negotiations in furtherance of an Acquisition Inquiry or to obtain an Acquisition Proposal; — approve, endorse or recommend any Acquisition Proposal or Acquisition Inquiry; — furnish any nonpublic information regarding the Company or any of its subsidiaries to any person or entity in connection with or in response to an Acquisition Proposal or Acquisition Inquiry; or — enter into any contract with respect to any Acquisition Proposal or Acquisition Inquiry. The Merger Agreement futher provides that the Company must take, and must cause its subsidiaries to take, all actions reasonably necessary to cause its representatives to immediately cease any discussions or negotiations with any party or parties with respect to any Acquisition Proposal. Regulatory Approvals Required for the Merger (page 37 of this information statement) Other than the acceptance of the articles of merger by the Secretary of State of the State of Nevada, the Company does not believe that any other regulatory approvals are required to consummate the Merger. Conditions to the Merger (page 50 of this information statement) The obligations of each of Parent, Merger Sub and the Company to complete the Merger are subject to the satisfaction or waiver of the conditions described on page 50 of this information statement. Termination of the Merger Agreement; Effect of Termination; Termination Fee (page 51 of this information statement) The Merger Agreement may be terminated at any time before the effective time of the Merger, whether before or after stockholder approval of the Merger has been obtained, only: — by mutual written consent of Parent and the Company; — by either Parent or the Company, upon written notice to the other party: (i)if the Merger has not been consummated on or prior to the close of business on November 10, 2011; provided, however, that such right to terminate will not be available to any party whose failure to perform any of its obligations under the Merger Agreement was the cause of, or primarily resulted in, the Merger not occurring before November 10, 2011; 5 Table of Contents (ii)if a governmental entity has issued an order or taken any other action permanently restraining, enjoining or otherwise prohibiting the Merger and the other transactions contemplated by the Merger Agreement, and such order or other action has become final and non-appealable; provided, however, that such right to terminate will not be available to any party whose failure to comply with any provision of the Merger Agreement was the cause of, or primarily resulted in, such action by such governmental entity. — by Parent, upon written notice to the Company: (i)(A) if the Majority Holders had not approved the Merger by 11:59 p.m., New York City time on July 25, 2011, (B) if any party to a Support Agreement (described in the Section titled “Other Agreements—Support Agreements” beginning on page 54 of this information statement) (other than Parent) breaches or fails to perform or comply in any material respect any of its covenants and obligations contained in such Support Agreement or (C) if the Company breaches or fails to perform or comply in any material respect any of its covenants and obligations contained in Section 6.4 of the Merger Agreement (relating to the prohibition on solicitations of Acquisition Proposals) (the “Termination Fee Criteria”); (ii)if the representations and warranties of the Company contained in the Merger Agreement are not true and correct such that the condition set forth in Section 7.2(a) of the Merger Agreement (relating to the accuracy of representations and warranties at the date of the Merger Agreement and at the closing of the Merger) would be incapable of being satisfied by November 10, 2011, or, if capable of being cured by the Company by November 10, 2011, is not cured by the Company within 30 days following receipt of written notice of such failure to so be true and correct from Parent, provided, that Parent and Merger Sub are not then in material breach of their respective obligations under the Merger Agreement; (iii)if the Company materially breached or failed to perform or comply in any material respect with any of its material covenants and obligations contained in the Merger Agreement such that the condition set forth in Section 7.2(b) of the Merger Agreement (relating to compliance with covenants and obligations) would be incapable of being satisfied by November 10, 2011, or, if capable of being cured by November 10, 2011, is not cured by the Company within 30 days following receipt of written notice of such breach or failure to perform from Parent; provided, that Parent and Merger Sub are not then in material breach of their respective obligations under the Merger Agreement; (iv)if there shall have been a Material Adverse Effect following the date of the Merger Agreement. — by the Company, upon written notice to Parent: (i)if the representations and warranties of Parent or Merger Sub contained in the Merger Agreement are not true and correct such that the condition set forth in Section 7.3(a) of the Merger Agreement (relating to the accuracy of representations and warranties at the date of the Merger Agreement and at the closing of the Merger)would be incapable of being satisfied by November 10, 2011, or, if capable of being cured by the Parent or Merger Sub by November 10, 2011, is not cured by Parent or Merger Sub within 30 calendar days following receipt of written notice of such failure to so be true and correct from the Company, provided, that the Company is not then in material breach of its obligations under the Merger Agreement; (ii)if either Parent or Merger Sub materially breached or failed to perform or comply in any material respect with its material covenants and obligations contained in the Merger Agreement such that the condition set forth in Section 7.3(b) of the Merger Agreement (relating to compliance with covenants and obligations) would be incapable of being satisfied by November 10, 2011, or, if capable of being cured by November 10, 2011, is not cured by Parent or Merger Sub within 30 days following receipt of written notice of such breach or failure to perform from the Company; provided, that the Company is not then in material breach of its obligations under the Merger Agreement. 6 Table of Contents Effect of Termination In the event of termination of the Merger Agreement by either Parent or the Company, the Merger Agreement wouldbecome void and there would be no further obligation on the part of Parent, Merger Sub or the Company to consummate the Merger.The Merger Agreement provides that termination of the Merger Agreement would not relieve any party from liability for any willful breach of any representation, warranty, covenant or obligation under the Merger Agreement or any action or omission that constituted fraud. Termination Payment If the Merger Agreement is terminated by Parent pursuant to the Termination Fee Criteria, then the Merger Agreement requires that the Company pay to Parent a termination fee in the amount of $1,537,500 as liquidated damages. Deregistration of the Company’s Common Stock (page 37 of this information statement) Shares of Company Common Stock are currently quoted on the OTC Bulletin Board (“OTCBB”) and the OTCQB under the stock symbol “PDHO.”Upon completion of the Merger, all shares of Company Common Stock will cease to be quoted for trading on the OTCBB and OTCQB and will be deregistered under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Payment of Merger Consideration and Surrender of Stock Certificates (page 30 of this information statement) Holders of Company Common Stock will be sent a letter of transmittal by a bank or trust company designated by Parent (the “Exchange Agent”) with related instructions promptly after the completion of the Merger describing how you may exchange your shares of Company Common Stock for the consideration to be paid pursuant to the Merger Agreement. If your shares of Company Common Stock are held in “street name” by your bank, brokerage firm or other nominee, you will receive instructions from your bank, brokerage firm or other nominee as to how to effect the surrender of your “street name” shares of Company Common Stock in exchange for the consideration to be paid pursuant to the Merger Agreement. You should not return your certificates to the Exchange Agent without a letter of transmittal, and you should not return your certificates to the Company. Certain U.S. Federal Income Tax Consequences of the Merger (page 36 of this information statement) The exchange of Company Common Stock and Series A-1 Preferred Stock for cash in the Merger will be a taxable transaction for U.S. federal income tax purposes. For further information, please see the section titled “The Merger—Certain U.S. Federal Income Tax Consequences of the Merger to Our Stockholders” beginning on page 39). You should consult your own tax advisor for a full understanding of the particular tax consequences of the Merger to you, including the tax consequences under state, local, foreign and other tax laws. Other Agreements (page 54 of this information statement) On July 25, 2011, in connection with the execution of the Merger Agreement, the Company, Parent and each of Hale Capital Partners, LP (“Hale Capital”) and EREF PARA LLC (“EREF PARA”) entered into the Preferred Stock, Warrant and Note Termination Agreement (the “Termination Agreement”).We refer to Hale Capital and EREF PARA together as the “Holders”.For further information, please see the section titled “Other Agreements—Termination Agreement” beginning on page 54. On July 25, 2011, the Company and Parent entered into Stockholder Support Agreements with each of the Holders, Raymond Huger, John Moore (together with his spouse), Peter LaMontagne, Richard Sawchak, Robert Boakai, Anthony Verna and Diane Moberg (the “Support Agreements”).For further information, please see the section titled “Other Agreements—Support Agreements” beginning on page 54. 7 Table of Contents Each ofPeter B. LaMontagne, Robert Boakai, Anthony Verna and Diane Moberg have entered into Employee Agreements with Parent, Non-Compete, Non-Solicitation, and Non-Disturbance Agreements with Parent and offer letters to accept employment with a wholly-owned subsidiary of CACI International Inc (“CACI”) following the closing of the Merger.For further information, please see the section titled “Other Agreements—Employee Agreements; Non-Compete, Non-Solicitation, and Non-Disturbance Agreements; Offer Letters” beginning on page 55. Dissenter’s Rights (page 57 of this information statement) The holders of shares of Company Common Stock and Series A-1 Preferred Stock, other than the Majority Holders, may elect to assert dissenter’s rights to receive, in lieu of the consideration to be paid pursuant to the Merger Agreement, the “fair value” of their shares (as defined in NRS 92A.320), which could be more or less than, or the same as, the Common Merger Consideration. Stockholders of the Company electing to exercise dissenter’s rights must comply in all respects with the procedures set forth in 92A.300 through 92A.500, inclusive, of the NRS, the full text of which appears as Annex B to this information statement.
